DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The preliminary amendment filed on November 30, 2020 has been entered. Claims 1-13 and 15-20 are now pending in the application.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16, line 7 – “…based on the remaining the candidate…” should read “…based on the remaining candidate …”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 15-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for lack of antecedent basis.

In regards to independent claim 1, the limitation recites “the tracking” and “the determined tracking” in lines 8, 11, and 14, in which no previous instance of “a tracking” or “a determined tracking” has been provided as the claim scope appears to indicate the tracking being different from tracking information, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claim 2, the limitation recites “the tracking” in line 5, in which no previous instance of “a tracking” has been provided, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claim 3, the limitation recites “the tracking” in lines 3-5, in which no previous instance of “a tracking” has been provided, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claim 4, the limitation recites “the tracking” in lines 4-5, in which no previous instance of “a tracking” has been provided, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claim 5, the limitation recites “the tracking” in line 5, in which no previous instance of “a tracking” has been provided, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claim 6, the limitation recites “the number” in lines 5 and 10, in which no previous instance of “a number” has been provided, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the tracking” in line 5, in which no previous instance of “a tracking” has been provided, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to independent claim 10, the limitation recites “the traffic line” in line 8, in which no previous instance of “a traffic line” has been provided, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claim 15, the limitation recites “the tracking” in line 3, in which no previous instance of “a tracking” has been provided, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claim 16, the limitation recites “the tracking” in line 3, in which no previous instance of “a tracking” has been provided, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claim 17, the limitation recites “the number of persons” in line 2, in which no previous instance of “a number of persons” has been provided, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claims 7-9, 18, and 20, these claims depend from rejected base claims, and thus there is insufficient antecedent basis for the limitations in this claim.

Claims 6-9 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to dependent claim 6, the limitation discloses “count the number of tracking passing through the section", in lines 4-5, as the language is unclear as to how a single tracking can relate to a number of tracking or whether this relates to the monitoring of individual numbers of people as it appears the “tracking” term is intended to indicate paths or routes, and thus the limitation has been rendered indefinite. 
In regards to dependent claim 19, the limitation discloses “the tracking device according to claim 11", in line 1, however the claim refers back to claim 11 which discloses a tracking system, and thus the limitation has been rendered indefinite. 
In regards to dependent claim 20, the limitation discloses “the tracking device according to claim 20", in line 1, however a claim cannot depend from itself, and thus the limitation has been rendered indefinite. 
In regards to dependent claims 7-9, 17, and 18, these claims depend from rejected base claims, and thus there is insufficient antecedent basis for the limitations in this claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10-13, 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alzantot (2012, CrowdInside: Automatic Construction of Indoor Floorplans, hereinafter referenced “Alz”).

In regards to claim 1. (Currently Amended) Alz discloses a tracking device (Alz, Abstract) comprising: at least one memory configured to store instructions (Alz, “2 System Design” section page 100; Reference discloses system architecture of a mobile device thus implying use of memory having stored instructions indicated by the modules of the crowdinside architecture); -and one or more processors (Alz, “2 System Design” section page 100; Reference discloses system architecture of a mobile device thus having processor) to:  acquire tracking information indicating a movement of a person in a monitoring region (Alz, “2.2. Traces Generation Module” section page 101; Reference discloses the task of this module is to generate accurate motion traces based on the sensors measurements supplied from the data collection module…Since the main goal is to trace the users inside a building (i.e. monitoring region)); 
Alz, “3.2.1 Traces segmentation and filtering” section page 104; Reference discloses the first step in our approach is to break the continuous motion traces into segments. Segments are straight parts of the trace that are separated by either turns or pauses (periods of inactivities). Although there are advanced techniques for segmenting trajectories of outdoor traces, e.g. [4], based on our experiments we found that a simple segmentation algorithm based on the heading change is sufficient for segmenting our traces. The breaks in the segments regarding turns or pauses indicates feature points on the tracking based on the tracking information regarding the motion traces); 
Alz, “3.2.1 Traces segmentation and filtering” section page 104; Reference discloses the first step in our approach is to break the continuous motion traces into segments. Segments are straight parts of the trace that are separated by either turns or pauses (periods of inactivity). Although there are advanced techniques for segmenting trajectories of outdoor traces, e.g. [4], based on our experiments we found that a simple segmentation algorithm based on the heading change is sufficient for segmenting our traces. The breaks in the segments regarding turns or pauses indicating feature points of the motion traces interpreted as one or more determined sections of the tracking based on feature points);
Alz, “3.2.2 Segments Classification” section page 104; Reference discloses the goal of this module is to identify the type of each segment as one of two categories: corridors or rooms. Once identified, the clustering and shaping modules described in the next section determine the rooms and corridors areas. We use a standard tree-based classifier…The use of a classifier for identifying the segments from the motion traces interpreted as an analysis process of the tracking information for each section of the determined tracking); 
-and output an analysis result of the tracking information, the analysis result including store layout information (Alz, “3.2.2 Segments Classification” section page 104; Reference discloses that the result of classification is shown in Figure 14(b). Segments that are classified as “Corridors” are drawn in blue, whereas those classified as “Rooms” are shown in black. The output result of the classification or analysis is shown in the figure as the rooms and corridors relate to the store layout information).  

In regards to claim 2. (Currently Amended) Alz discloses the tracking device according to claim 1.
Alz further discloses
-wherein the one or more processors are further configured to execute the instructions to:  determine a change point of the tracking as the feature point based on the tracking information points (Alz, “3.2.1 Traces segmentation and filtering” section page 104; Reference discloses the first step in our approach is to break the continuous motion traces into segments. Segments are straight parts of the trace that are separated by either turns or pauses (periods of inactivity). Although there are advanced techniques for segmenting trajectories of outdoor traces, e.g. [4], based on our experiments we found that a simple segmentation algorithm based on the heading change is sufficient for segmenting our traces. The breaks in the segments regarding turns indicating feature points of the motion traces interpreted as determining a change point of the tracking as the feature point based on the tracking information points).

In regards to claim 3. (Original) Alz discloses the tracking device according to claim 2.
Alz further discloses
-wherein the change point is at least one of a point where a direction of the tracking changes and a point where a speed of the trackingAlz, “3.2.1 Traces segmentation and filtering” section page 104; Reference discloses the first step in our approach is to break the continuous motion traces into segments. Segments are straight parts of the trace that are separated by either turns or pauses (periods of inactivity). Although there are advanced techniques for segmenting trajectories of outdoor traces, e.g. [4], based on our experiments we found that a simple segmentation algorithm based on the heading change is sufficient for segmenting our traces. The breaks in the segments regarding turns and pauses indicating feature points of the motion traces interpreted as determining a change point of the tracking regarding direction with respect to the turns and change of speed regarding pauses).  

In regards to claim 4. (Currently Amended) Alz discloses the tracking device according to claim 1.
Alz further discloses
-wherein the one or more processors are further configured to execute the instructions to: determine the section of the tracking based on a first feature points and a second feature point (Alz, “3.2.1 Traces segmentation and filtering” section page 104; Reference discloses the first step in our approach is to break the continuous motion traces into segments. Segments are straight parts of the trace that are separated by either turns or pauses (periods of inactivity). Although there are advanced techniques for segmenting trajectories of outdoor traces, e.g. [4], based on our experiments we found that a simple segmentation algorithm based on the heading change is sufficient for segmenting our traces. The breaks in the segments regarding turns and pauses indicating feature points of the motion traces interpreted as determining the section of the tracking based on a first feature points and a second feature point).  

In regards to claim 5. (Currently Amended) Alz discloses the tracking device according to claim 1.
Alz further discloses
-wherein the one or more processors are further configured to execute the instructions to: output aisle information in the monitoring region based on the section of the tracking (Alz, Fig. 14(b) and “3.2.2 Segments Classification” section page 104; Reference discloses the goal of this module is to identify the type of each segment as one of two categories: corridors or rooms….The result of classification is shown in Figure 14(b). Segments that are classified as “Corridors” are drawn in blue whereas those classified as “Rooms” are shown in black. The corridors interpreted as aisle information and the rooms interpreted as the monitoring region based on the section of tracking pertaining to the segments). 

In regards to claim 10. (Currently Amended) Alz discloses a tracking method (Alz, Abstract) comprising: 
-acquiring tracking information regarding a tracking indicating a movement of a person in a monitoring region (Alz, “2.2. Traces Generation Module” section page 101; Reference discloses the task of this module is to generate accurate motion traces based on the sensors measurements supplied from the data collection module…Since the main goal is to trace the users inside a building (i.e. monitoring region));  
-determining one or more feature points on the tracking in the monitoring region based on the tracking information (Alz, “3.2.1 Traces segmentation and filtering” section page 104; Reference discloses the first step in our approach is to break the continuous motion traces into segments. Segments are straight parts of the trace that are separated by either turns or pauses (periods of inactivities). Although there are advanced techniques for segmenting trajectories of outdoor traces, e.g. [4], based on our experiments we found that a simple segmentation algorithm based on the heading change is sufficient for segmenting our traces. The breaks in the segments regarding turns or pauses indicates feature points on the tracking based on the tracking information regarding the motion traces); 
-determining one or more sections of the traffic line according to the determined feature points (Alz, “3.2.1 Traces segmentation and filtering” section page 104; Reference discloses the first step in our approach is to break the continuous motion traces into segments. Segments are straight parts of the trace that are separated by either turns or pauses (periods of inactivity). Although there are advanced techniques for segmenting trajectories of outdoor traces, e.g. [4], based on our experiments we found that a simple segmentation algorithm based on the heading change is sufficient for segmenting our traces. The breaks in the segments regarding turns or pauses indicating feature points of the motion traces interpreted as one or more determined sections of the traffic line based on feature points); 
-and6PRELIMINARY AMENDMENTAttorney Docket No.: Q259463 Appln. No.: Entry into National Stage of PCT/JP2019/021503analyzing the tracking information for each determined section (Alz, “3.2.2 Segments Classification” section page 104; Reference discloses the goal of this module is to identify the type of each segment as one of two categories: corridors or rooms. Once identified, the clustering and shaping modules described in the next section determine the rooms and corridors areas. We use a standard tree-based classifier…The use of a classifier for identifying the segments from the motion traces interpreted as an analysis process of the tracking information for each section).  

In regards to claim 11. (Currently Amended) Alz discloses a tracking system (Alz, Abstract) comprising: 
-a memory storing instructions (Alz, “2 System Design” section page 100; Reference discloses system architecture of a mobile device thus implying use of memory having stored instructions indicated by the modules of the crowdinside architecture); 
-and one or more processors (Alz, “2 System Design” section page 100; Reference discloses system architecture of a mobile device thus having processor) configured to execute the instructions to:  acquire tracking information regarding a tracking indicating a movement of a person in a monitoring region (Alz, “2.2. Traces Generation Module” section page 101; Reference discloses the task of this module is to generate accurate motion traces based on the sensors measurements supplied from the data collection module…Since the main goal is to trace the users inside a building (i.e. monitoring region)); 
-determine one or more feature points on the tracking in the monitoring region based on the tracking information (Alz, “3.2.1 Traces segmentation and filtering” section page 104; Reference discloses the first step in our approach is to break the continuous motion traces into segments. Segments are straight parts of the trace that are separated by either turns or pauses (periods of inactivities). Although there are advanced techniques for segmenting trajectories of outdoor traces, e.g. [4], based on our experiments we found that a simple segmentation algorithm based on the heading change is sufficient for segmenting our traces. The breaks in the segments regarding turns or pauses indicates feature points on the tracking based on the tracking information regarding the motion traces);
-determine one or more sections of the tracking according to the feature points determined analyze the tracking information for each section of the determined tracking (Alz, “3.2.1 Traces segmentation and filtering” section page 104; Reference discloses the first step in our approach is to break the continuous motion traces into segments. Segments are straight parts of the trace that are separated by either turns or pauses (periods of inactivity). Although there are advanced techniques for segmenting trajectories of outdoor traces, e.g. [4], based on our experiments we found that a simple segmentation algorithm based on the heading change is sufficient for segmenting our traces. The breaks in the segments regarding turns or pauses indicating feature points of the motion traces interpreted as one or more determined sections of the tracking based on feature points); 
-and display an analysis result of the tracking information (Alz, “3.2.2 Segments Classification” section page 104; Reference discloses that the result of classification is shown in Figure 14(b). Segments that are classified as “Corridors” are drawn in blue, whereas those classified as “Rooms” are shown in black. The output result of the classification or analysis is shown in the figure regarding the rooms and corridors).  

In regards to claim 12. (Currently Amended) Alz discloses the tracking system according to claim 11.
Alz further discloses
-wherein the one or more processors are further configured to execute the instructions to:  receive an input of information regarding the feature point (Alz, “3.2.1 Traces segmentation and filtering” section page 104; Reference discloses the first step in our approach is to break the continuous motion traces into segments. Segments are straight parts of the trace that are separated by either turns or pauses (periods of inactivity). Although there are advanced techniques for segmenting trajectories of outdoor traces, e.g. [4], based on our experiments we found that a simple segmentation algorithm based on the heading change is sufficient for segmenting our traces. The breaks in the segments regarding turns indicating feature points of the input motion traces), 
-and;  display the information regarding the feature point input and information regarding the feature point determined (Alz, Figs. 14(a)-(b); Reference illustrates the traces divided into segments regarding the turns and pauses interpreted as the displaying of the feature point info).  

In regards to claim 13. (Currently Amended) Alz discloses the tracking system according to claim 11.
Alz further discloses
-wherein the one or more processors are further configured to execute the instructions to:  receive an input of information regarding the feature point (Alz, “3.2.1 Traces segmentation and filtering” section page 104; Reference discloses the first step in our approach is to break the continuous motion traces into segments. Segments are straight parts of the trace that are separated by either turns or pauses (periods of inactivity). Although there are advanced techniques for segmenting trajectories of outdoor traces, e.g. [4], based on our experiments we found that a simple segmentation algorithm based on the heading change is sufficient for segmenting our traces. The breaks in the segments regarding turns indicating feature points of the input motion traces, and change the feature point based on the information regarding the feature point input (Alz, “3.2.1 Traces segmentation and filtering” section page 104; Reference discloses the first step in our approach is to break the continuous motion traces into segments. Segments are straight parts of the trace that are separated by either turns or pauses (periods of inactivity). Although there are advanced techniques for segmenting trajectories of outdoor traces, e.g. [4], based on our experiments we found that a simple segmentation algorithm based on the heading change is sufficient for segmenting our traces. The breaks in the segments regarding turns indicating feature points of the motion traces interpreted as determining a change point of the tracking as the feature point based on the tracking information points), and display information regarding the feature point changed (Alz, Figs. 14(a)-(b); Reference illustrates the traces divided into segments regarding the turns and pauses interpreted as the displaying of the feature point info).  

14. (Canceled)  

In regards to claim 15. (New) Alz discloses the tracking device according to claim 1.
Alz further discloses
-wherein the one or more processors are further configured to execute the instructions to: determine candidate sections of the tracking based on the determined feature points; and delete at least one candidate section through which no tracking passes (Alz, “3.2.1 Traces segmentation and filtering” section page 104; Reference discloses the first step in our approach is to break the continuous motion traces into segments. Segments are straight parts of the trace that are separated by either turns or pauses (periods of inactivity) (i.e. candidate sections of the tracking regarding motion traces). Although there are advanced techniques for segmenting trajectories of outdoor traces, e.g. [4], based on our experiments we found that a simple segmentation algorithm based on the heading change is sufficient for segmenting our traces….Finally, we filter the segments by excluding short segments in terms of both time and/or distance as we found that those segments are not descriptive. The exclusion of segments via filtering interpreted as the deleting of a candidate section).  

In regards to claim 16. (New) Alz discloses the tracking device according to claim 5.
Alz further discloses
-wherein the one or more processors are further configured to execute the instructions to: determine candidate sections of the tracking based on the determined feature points; determine at least one candidate section through which no tracking passes (Alz, “3.2.1 Traces segmentation and filtering” section page 104; Reference discloses the first step in our approach is to break the continuous motion traces into segments. Segments are straight parts of the trace that are separated by either turns or pauses (periods of inactivity) (i.e. candidate sections of the tracking regarding motion traces). Although there are advanced techniques for segmenting trajectories of outdoor traces, e.g. [4], based on our experiments we found that a simple segmentation algorithm based on the heading change is sufficient for segmenting our traces….Finally, we filter the segments by excluding short segments in terms of both time and/or distance as we found that those segments are not descriptive. The exclusion of segments via filtering interpreted as the deleting of a candidate section); 
-and generate the aisle information based on the remaining the candidate sections (Alz, Fig. 14(b) and “3.2.2 Segments Classification” section page 104; Reference discloses the goal of this module is to identify the type of each segment as one of two categories: corridors or rooms….The result of classification is shown in Figure 14(b). Segments that are classified as “Corridors” are drawn in blue whereas those classified as “Rooms” are shown in black. The corridors interpreted as aisle information based on the section of tracking pertaining to the segments).  

In regards to claim 19. (New) Alz discloses the tracking device according to claim 11.
Alz further discloses
-wherein display image generated by using the analysis result (Alz, Fig. 14(b) “3.2.2 Segments Classification” section page 104; Reference discloses that the result of classification is shown in Figure 14(b). Segments that are classified as “Corridors” are drawn in blue, whereas those classified as “Rooms” are shown in black).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-9, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alzantot (2012, CrowdInside: Automatic Construction of Indoor Floorplans) in view of Sorenson (US 2008/0303662 A1, hereinafter referenced “Sorenson”).

In regards to claim 6. (Currently Amended) Alz discloses the tracking device according to claim 1.
Alz does not disclose but Sorenson teaches
-wherein the one or more processors are further configured to execute the instructions to:  count the number of trackingSorenson, Fig. 6; Reference at step 202 discloses effecting an incremented count on a computing device for total number of shoppers who have entered into a shopping zone),
-determine a display standard regarding an output of a counting result based on the counting result number of tracking counted (Sorenson, Figs. 6 and 9, and paragraph [0036]; Reference discloses the method 200 may also include, at 208, displaying the running population of shoppers (i.e. output of counting result regarding number of tracking) in the shopping zone in which the display format or display standard is shown in the Fig. 9 example).  
Alz and Sorenson are combinable because they are in the same field of endeavor regarding human tracking within an environment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the crowdinside features of Alz to include the traffic population counting features of Sorenson in order to provide the user with a system that allows for use of crowdsourcing technology for generating automatic building floorplans based on tracking people’s motion as taught by Alz while incorporating the traffic population counting features of Sorenson in order to traffic and population counting functions of a user whose entered the shopping zone or building as well as those who exit applicable to keeping accurate determinations of human population within a region applicable to improving crowd tracking systems such as those taught in Alz.

In regards to claim 7. (Currently Amended) Alz in view of Sorenson teach the tracking device according to claim 6.
Alz does not disclose but Sorenson teaches
-wherein the one or more processors are further configured to execute the instructions to:  determine a section that satisfies the display standard (Sorenson, paragraph [0035]; Reference discloses shopper traffic and population counting device, in which a gesture based interface is provided. A user may make a drag in gesture or drag out gesture on a touch sensitive screen of the device with a stylus, for example. The drag in gesture or drag out gesture typically cross one of the entries to a shopping zone under observation. As a result, the running population count in the shopping zone is altered. Persons in the shopping zone are represented by graphically distinguishable icons (dots in the depicted example) on the graphical user interface, which appear with drag in gestures, and disappear as they are dragged out of the zone. The user interface for dragging graphical representations of the shopper in and out of the corresponding regions of the interface interpreted as the satisfying of a display format or standard since the user controls the input locations); 
-generate supplementary information in the determined section, wherein, the analysis result includes the generated supplementary information (Sorenson, Fig. 9 and paragraph [0035]; Reference discloses shopper traffic and population counting device, in which a gesture based interface is provided. A user may make a drag in gesture or drag out gesture on a touch sensitive screen of the device with a stylus, for example. The drag in gesture or drag out gesture typically cross one of the entries to a shopping zone under observation. As a result, the running population count in the shopping zone is altered. Persons in the shopping zone are represented by graphically distinguishable icons (dots in the depicted example) on the graphical user interface, which appear with drag in gestures, and disappear as they are dragged out of the zone. The user interface illustrating the graphical icons moving in and out based on the input interpreted as generated supplementary information).  
Alz and Sorenson are combinable because they are in the same field of endeavor regarding human tracking within an environment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the crowdinside features of Alz to include the traffic population counting features of Sorenson in order to provide the user with a system that allows for use of crowdsourcing technology for generating automatic building floorplans based on tracking people’s motion as taught by Alz while incorporating the traffic population counting features of Sorenson in order to traffic and population counting functions of a user whose entered the shopping zone or building as well as those who exit applicable to keeping accurate determinations of human population within a region applicable to improving crowd tracking systems such as those taught in Alz.

In regards to claim 8. (Original) Alz in view of Sorenson teach the tracking device according to claim 7.
Alz does not disclose but Sorenson teaches
-wherein the supplementary information is moving image information in the determined section (Sorenson, Fig. 9 and paragraph [0035]; Reference discloses shopper traffic and population counting device, in which a gesture based interface is provided. A user may make a drag in gesture or drag out gesture on a touch sensitive screen of the device with a stylus, for example. The drag in gesture or drag out gesture typically cross one of the entries to a shopping zone under observation. As a result, the running population count in the shopping zone is altered. Persons in the shopping zone are represented by graphically distinguishable icons (dots in the depicted example) on the graphical user interface…The graphical icons interpreted as providing a moving image in the determined section of the GUI).  
Alz and Sorenson are combinable because they are in the same field of endeavor regarding human tracking within an environment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the crowdinside features of Alz to include the traffic population counting features of Sorenson in order to provide the user with a system that allows for use of crowdsourcing technology for generating automatic building floorplans based on tracking people’s motion as taught by Alz while incorporating the traffic population counting features of Sorenson in order to traffic and population counting functions of a user whose entered the shopping zone or building as well as those who exit applicable to keeping accurate determinations of human population within a region applicable to improving crowd tracking systems such as those taught in Alz.

In regards to claim 9. (Currently Amended) Alz in view of Sorenson teach the tracking device according to claim 6.
Alz does not disclose but Sorenson teaches
-wherein the one or more processors are further configured to execute the instructions to:  receive an input to correct the display standard (Sorenson, paragraph [0037]; Reference discloses receiving one of a corrected input from the entry selector or from the exit selector to provide a corrected running population count based on a user input with respect to the GUI region).  
Alz and Sorenson are combinable because they are in the same field of endeavor regarding human tracking within an environment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the crowdinside features of Alz to include the traffic population counting features of Sorenson in order to provide the user with a system that allows for use of crowdsourcing technology for generating automatic building floorplans based on tracking people’s motion as taught by Alz while incorporating the traffic population counting features of Sorenson in order to traffic and population counting functions of a user whose entered the shopping zone or building as well as those who exit applicable to keeping accurate determinations of human population within a region applicable to improving crowd tracking systems such as those taught in Alz.

In regards to claim 17. (New) Alz in view of Sorenson teach the tracking device according to claim 7.
Alz does not disclose but Sorenson teaches
-wherein the supplementary information includes the number of persons who have passed through the one or more sections (Sorenson, Fig. 9 and paragraph [0035]; Reference discloses shopper traffic and population counting device, in which a gesture based interface is provided. A user may make a drag in gesture or drag out gesture on a touch sensitive screen of the device with a stylus, for example. The drag in gesture or drag out gesture typically cross one of the entries to a shopping zone under observation. As a result, the running population count in the shopping zone is altered. Persons in the shopping zone are represented by graphically distinguishable icons (dots in the depicted example) on the graphical user interface, which appear with drag in gestures, and disappear as they are dragged out of the zone. The user interface illustrating the graphical icons moving in and out based on the input which keeps track of population count interpreted as generated supplementary information includes the number of persons who have passed through the one or more sections).  
Alz and Sorenson are combinable because they are in the same field of endeavor regarding human tracking within an environment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the crowdinside features of Alz to include the traffic population counting features of Sorenson in order to provide the user with a system that allows for use of crowdsourcing technology for generating automatic building floorplans based on tracking people’s motion as taught by Alz while incorporating the traffic population counting features of Sorenson in order to traffic and population counting functions of a user whose entered the shopping zone or building as well as those who exit applicable to keeping accurate determinations of human population within a region applicable to improving crowd tracking systems such as those taught in Alz.

In regards to claim 20. (New) Alz in view of Sorenson teach the tracking device according to claim 20.
Alz does not disclose but Sorenson teaches
-wherein the one or more processors are further configured to execute the instructions to: determine a section that satisfies the display standard (Sorenson, paragraph [0035]; Reference discloses shopper traffic and population counting device, in which a gesture based interface is provided. A user may make a drag in gesture or drag out gesture on a touch sensitive screen of the device with a stylus, for example. The drag in gesture or drag out gesture typically cross one of the entries to a shopping zone under observation. As a result, the running population count in the shopping zone is altered. Persons in the shopping zone are represented by graphically distinguishable icons (dots in the depicted example) on the graphical user interface, which appear with drag in gestures, and disappear as they are dragged out of the zone. The user interface for dragging graphical representations of the shopper in and out of the corresponding regions of the interface interpreted as the satisfying of a display format or standard since the user controls the input locations); 
-generate supplementary information in the determined section (Sorenson, Fig. 9 and paragraph [0035]; Reference discloses shopper traffic and population counting device, in which a gesture based interface is provided. A user may make a drag in gesture or drag out gesture on a touch sensitive screen of the device with a stylus, for example. The drag in gesture or drag out gesture typically cross one of the entries to a shopping zone under observation. As a result, the running population count in the shopping zone is altered. Persons in the shopping zone are represented by graphically distinguishable icons (dots in the depicted example) on the graphical user interface, which appear with drag in gestures, and disappear as they are dragged out of the zone. The user interface illustrating the graphical icons moving in and out based on the input interpreted as generated supplementary information); 
-and display the image including the generated supplementary information section (Sorenson, Fig. 9 and paragraph [0035]; Reference discloses shopper traffic and population counting device, in which a gesture based interface is provided. A user may make a drag in gesture or drag out gesture on a touch sensitive screen of the device with a stylus, for example. The drag in gesture or drag out gesture typically cross one of the entries to a shopping zone under observation. As a result, the running population count in the shopping zone is altered. Persons in the shopping zone are represented by graphically distinguishable icons (dots in the depicted example) on the graphical user interface…The graphical icons interpreted as providing a displayed image in the determined section of the GUI).
Alz and Sorenson are combinable because they are in the same field of endeavor regarding human tracking within an environment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the crowdinside features of Alz to include the traffic population counting features of Sorenson in order to provide the user with a system that allows for use of crowdsourcing technology for generating automatic building floorplans based on tracking people’s motion as taught by Alz while incorporating the traffic population counting features of Sorenson in order to traffic and population counting functions of a user whose entered the shopping zone or building as well as those who exit applicable to keeping accurate determinations of human population within a region applicable to improving crowd tracking systems such as those taught in Alz.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable Alzantot (2012, CrowdInside: Automatic Construction of Indoor Floorplans) in view of Sorenson (US 2008/0303662 A1) as applied to claim 7 above, and further in view of Kobres (US 2015/0029339 A1, hereinafter referenced “Kobres”).

In regards to claim 18. (New) Alz in view of Sorenson teach the tracking device according to claim 7.
Alz and Sorenson does not disclose but Kobres teaches
-wherein the supplementary information includes sales of products on one or more shelfs corresponding to the one or more sections (Kobres, Figs 5B-5D; References illustrate method steps for acquiring analytic data of shopper and determining products removed from shelf by the user being tracked by various cameras upon their subsequent purchasing of the product).  
Alz and Sorenson are combinable because they are in the same field of endeavor regarding human tracking within an environment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the crowdinside features of Alz to include the traffic population counting features of Sorenson in order to provide the user with a system that allows for use of crowdsourcing technology for generating automatic building floorplans based on tracking people’s motion as taught by Alz while incorporating the traffic population counting features of Sorenson in order to traffic and population counting functions of a user whose entered the shopping zone or building as well as those who exit applicable to keeping accurate determinations of human population within a region applicable to improving crowd tracking systems such as those taught in Alz.
Alz and Kobres are also combinable because they are in the same field of endeavor regarding human tracking within an environment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the crowdinside features of Alz, in view of the traffic population counting features of Sorenson, to include the whole store scanner features of Kobres in order to provide the user with a system that allows for use of crowdsourcing technology for generating automatic building floorplans based on tracking people’s motion as taught by Alz while incorporating the traffic population counting features of Sorenson in order to traffic and population counting functions of a user whose entered the shopping zone or building as well as those who exit. Further incorporating the whole store scanner features of Kobres allows for the use of video monitoring and tracking techniques so consumers can purchase items in a store with no need to checkout at a traditional checkout lane while also providing useful customer analytic data applicable to applicable to improving crowd and consumer tracking systems such as those taught in Alz and Sorenson.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619